Name: Commission Regulation (EC) NoÃ 316/2009 of 17Ã April 2009 amending Regulation (EC) NoÃ 1973/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  plant product;  cultivation of agricultural land;  industrial structures and policy;  technology and technical regulations;  farming systems
 Date Published: nan

 18.4.2009 EN Official Journal of the European Union L 100/3 COMMISSION REGULATION (EC) No 316/2009 of 17 April 2009 amending Regulation (EC) No 1973/2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(c) and (e) thereof, Whereas: (1) Regulation (EC) No 73/2009 has repealed Council Regulation (EC) No 1782/2003 (2) to continue the progressive integration of further sectors into the single payment scheme and the extension of decoupling. As a consequence, certain aid schemes ceased to exist and therefore the correspondent implementing rules in Commission Regulation (EC) No 1973/2004 (3) are no longer needed. (2) In mainland France and in Italy new techniques of rice cultivation which requires certain delay in sowing have recently been introduced. Therefore it is appropriate to postpone the deadline for sowing in order to be eligible for crop-specific payment for rice in Italy and France. (3) Pursuant to former Article 71 of Regulation (EC) No 1782/2003, Member States might decide to apply the single payment scheme after a transitional period which expired on 31 December 2006 at the latest. As a consequence, certain beef and veal payments laid down in Chapter 12 of that Regulation, that the Member States were allowed to implement only during this transitional period, are no longer applicable. The provisions in Regulation (EC) No 1973/2004 referring to those payments should therefore be deleted. (4) From 2009, Commission Regulation (EC) No 796/2004 (4), which lays down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system, has been amended to directly apply to the single area payment scheme. The provisions relating to the application of Regulation (EC) No 796/2004 to the single area payment scheme should therefore be deleted from Regulation (EC) No 1973/2004. (5) Co-financing of the complementary national direct payments is only relevant for Bulgaria and Romania in 2009. Therefore the rules on control and sanctions in case of co-finance should be updated. (6) The set-aside scheme applies only in the form of voluntary set-aside established in former Article 107 of Regulation (EC) No 1782/2003 for the farmers in Member States applying the arable crops area payment in accordance with Article 66 of that Regulation. For the sake of simplification of the administration of the so-called non-food on set-aside scheme established in Chapter 16 of Regulation (EC) No 1973/2004, it is appropriate to exclude from this scheme agricultural land used for the cultivation of products eligible to the arable crops area payment. (7) Article 103 of Regulation (EC) No 1973/2004 provides that the average milk yield to be used for determining the number of eligible suckler cows in application of Article 111(2) of Regulation (EC) No 73/2009 shall be calculated on the basis of the average yields set out in Annex XVI of Regulation (EC) No 1973/2004. That Annex fixes the average milk yield for Spain at 4 650 kilograms. Spain has requested the updating of that average milk yield. In the light of evolution of the milk sector in Spain, which has experienced a continuous increase of the yields of the dairy herd resulting from a restructuring process affecting both the number and the size of the holdings, it is appropriate to update that Annex. (8) Commission Decision C(2004) 1439 of 29 April 2004 has been amended to set the agricultural area under the single area payment scheme in the Slovak Republic from 2009 at 1 880 thousand hectares. That amount needs to be reflected in Annex XXI of Regulation (EC) No 1973/2004. (9) Regulation (EC) No 1973/2004 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1973/2004 is amended as follows: 1. in Article 1, point (h) is deleted; 2. Article 2 is amended as follows: (a) in the first and in the second subparagraphs of paragraph 1, the references to Article 1(h) are deleted; (b) in the first subparagraph of paragraph 2, the reference to Article 1(h) is deleted; 3. in Article 4, the reference to Article 98 of Regulation (EC) No 1782/2003 is deleted; 4. Article 12 is replaced by the following: Article 12 Dates for sowing To be eligible for the crop-specific payment for rice, the declared area shall be sown at the latest: (a) on 30 June preceding the harvest in question, for Spain, France, Italy and Portugal; (b) on 31 May for the other producing Member States referred to in Article 80(2) of Regulation (EC) No 1782/2003.; 5. Chapter 9 Specific regional aid for arable crops is deleted; 6. in Chapter 13, the Section 2 Deseasonalisation premium (Articles 96, 97 and 98), the Article 117, the Subsection 2 Extensification payment scheme of Section 4 (Articles 118 to 119), the Section 6 Additional payments (Article 125) and the Article 133 are deleted; 7. Article 126 is amended as follows: (a) paragraph 1 is amended as follows: (i) the third subparagraph is deleted; (ii) the fourth subparagraph is replaced by the following: The advance may not be paid before 16 October of the calendar year in respect of which the premium is applied for.; (b) paragraph 2 is replaced by the following: 2. The definitive payment of the premium shall be an amount equal to the difference between the advance payment and the amount of the premium to which the farmer is entitled.; 8. in Article 127(1), the first subparagraph is replaced by the following: The date of submission of the application shall constitute the operative event for determining the year to which animals covered by the special premium and suckler cow premium schemes are allocated and the number of LUs to be used for calculating the stocking density.; 9. Article 130 is replaced by the following: Article 130 Determination of the individual quota for milk Up to the end of the seventh period laid down in Article 66 of Council Regulation (EC) No 1234/2007 (5), by way of derogation from Article 102(1)(a) of this Regulation, a Member State may decide that in the case of milk farmers who release or take over all or part of individual reference quantities with effect on 31 March or 1 April respectively in accordance with Article 65(i) and (k) of Regulation (EC) No 1234/2007 or pursuant to national provisions adopted for the implementation of Articles 73, 74 and 75 of that Regulation, the maximum individual reference quantity of milk available to qualify for the suckler cow premium and the maximum number of suckler cows shall be determined on 1 April. 10. in Article 131, paragraph 6 is deleted; 11. in Chapter 14, Articles 136, 137 and 138 are deleted; 12. in Article 140, paragraph 1 is replaced by the following: 1. For 2009, Regulation (EC) No 796/2004 shall apply to the complementary national direct payment co-financed in Bulgaria and Romania in accordance with Section I point E of Annex VIII to the Act of Accession of Bulgaria and Romania.; 13. in Article 143, paragraph 1 is replaced by the following: 1. Land set aside in the context of Article 107 of Regulation (EC) No 1782/2003 may be used, in accordance with the first indent of Article 107(3) thereof, for producing raw materials for the manufacture within the Community of products not primarily intended for human or animal consumption, under the conditions laid down in this Chapter.; 14. in Article 145(1), the first subparagraph is replaced by the following: Any agricultural raw material, excepted arable crops listed in Annex IX to Regulation (EC) No 1782/2003, may be grown on the areas set aside pursuant to the first indent of Article 107(3) of that Regulation.; 15. in Article 146(1)(a), the introductory words are replaced by the following: use defined agricultural raw materials, with exception of arable crops listed in Annex IX to Regulation (EC) No 1782/2003, providing that all appropriate control measures are complied with:; 16. in Article 147, paragraph 5 is deleted; 17. Article 149 is deleted; 18. in Article 158, paragraph 4 is replaced by the following: 4. A percentage of the security shall be released for each raw material on condition that the competent authority of the collector or first processor concerned is in possession of proof that the quantity of raw material in question has been processed in accordance with the uses referred to in Article 147(2)(f), account being taken, where necessary, of any changes pursuant to Article 152.; 19. in Article 159, paragraph 1 is replaced by the following: 1. The obligation to process the quantities of raw materials principally into the end products specified in the contract and that the raw materials shall be processed by 31 July of the second year following that of harvest shall constitute primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85.; 20. in Annex XVI, the figure for Spain is replaced by 6 500; 21. in Annex XVIII, points 2 Deseasonalisation premium, 4 Extensification payment and 5 Premium exempt from the density factor are deleted; 22. in Annex XXI, the figure referred to agricultural area under single area payment scheme for Slovakia is replaced by 1 880. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply to aid applications relating to years starting from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 270, 21.10.2003, p. 1. (3) OJ L 345, 20.11.2004, p. 1. (4) OJ L 141, 30.4.2004, p. 18. (5) OJ L 299, 16.11.2007, p. 1.;